FILED
                             NOT FOR PUBLICATION                            JAN 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENE FLORES GOMEZ,                               No. 12-74200

               Petitioner,                       Agency No. A070-949-751

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Rene Flores Gomez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

       Substantial evidence supports the BIA’s determination that the death threats

made against Flores Gomez during the Salvadoran civil war did not rise to the level

of persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (record did not

compel finding threats against petitioner, including death threats, constituted past

persecution). Substantial evidence also supports the agency’s finding that Flores

Gomez failed to establish a well-founded fear of persecution by guerrillas or the

FMLN if he returns to El Salvador. See Nagoulko v. INS, 333 F.3d 1012, 1018

(9th Cir. 2003) (possibility of persecution was “too speculative”). We lack

jurisdiction to review the social-group and gang-related claims Flores Gomez

raises in his opening brief because he did not raise them to the agency. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Thus, Flores Gomez’s asylum

claim fails.

       Because Flores Gomez failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye, 453
F.3d at 1190.




                                           2                                   12-74200
      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-74200